This is a Final office action for serial number 17/162,484.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amended specification filed  has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (Singh) 6,848,223 in view of Nakata 8,973,887 in view of Ruch 6,276,285. Singh discloses A base isolation system for a container comprising: an isolation pad comprising: a plate  (23) positioned between the container (3) and a foundation (13/11); and an underlayer (12) affixed to a surface of the plate (23) facing the foundation; wherein the underlayer (12)  is selected to provide a coefficient of static and kinetic friction between the underlayer and the foundation that prevents relative movement of the isolation pad and foundation in normal operation and yet allows the isolation pad to move relative to the foundation during a seismic event (column 4, lines 34-54); wherein the foundation is altered (the foundation is machined, therefore altered/polished)  to achieve the coefficient of static and kinetic friction between the underlayer and the foundation that prevents relative movement of the isolation pad and foundation in normal operation and yet allows the isolation pad to move relative to the foundation during a seismic event; wherein the foundation is a concrete floor (see column 6, lines 67 which discloses that 11/13 act as the floor; concrete floors are conventional as taught by Coffman 7690080 column 5, lines 39-43). Singh discloses all of the limitations of the claimed invention except for the alteration to the foundation is polishing, a container holding structure between the container and the plate, a lubricant disposed between the underlayer and the foundation, the releasable connector is a toggle bolt. Nakata teaches that it is known to have an alteration to the foundation is polishing (see column 7, lines 45-column 8, line 4 or by conventional means of polishing as taught by Coffman 7690080 column 5, lines 39-43), a lubricant (101 or 28, see column 8, lines 16-24) disposed between the underlayer and the foundation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh to have made the alteration to the foundation is polishing and a lubricant disposed between the underlayer and the foundation as taught by Nakata for the purpose of providing the desired range of coefficient of friction for sliding the device along the foundation to prevent damage or tipping of the container. Singh in view of Nakata discloses all of the limitation of the claimed invention except for the releasable connection, a container holding structure, and a receiving structure. Ruch teaches that it is known to have a releasable connector (20), a container holding structure (31), a receiving structure (the hole in 20 which receives the container holding structure (31), a container 31) between the container (35) and a plate (12-15), the releasable connector (20) is operably located between the container holding structure (31) and the plate (12-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh in view of Nakata to have included the releasable connector, a container holding structure, and a receiving structure as taught by Ruch for the purpose of preventing damage to the container supported above the base by preventing the container from sliding, moving or tipping over of the base plate during a seismic event. Sing in view of Nakata in view of Ruch inherently disclose a method of isolating the base of a container comprising: positioning a plate between the container and a foundation; adding an underlayer to a plate to create an isolation pad wherein the underlayer is selected to provide a coefficient of static and kinetic friction between the underlayer and the foundation that prevents relative movement of the isolation pad and foundation in normal operation and yet allows the isolation pad to move relative to the foundation during a seismic event; and securing the container to the plate with a releasable connector  polishing or otherwise altering the foundation to achieve the coefficient of friction.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh 6,848,223 in view of Nakata 8,973,887 in view of Ruch 6,276,285 in view of Einhorn 4,193,883. Singh in view of Nakata in view of Ruch discloses all of the limitations of the claimed invention except for the connector being a toggle bolt. Einhorn teaches that it known to have a connector being toggle bolt (11 and 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh in view of Nakata in view of Ruch to have made the releasable connector a toggle bolt which only allows release when removed by the user resulting in prevention of accidental removal.

.Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631